USCA1 Opinion

	




        September 26, 1996      [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 95-2312                                   JEROME WASHINGTON,                                Plaintiff, Appellant,                                          v.                            RONALD DUVAL, SUPERINTENDENT,                                 MCI-WALPOLE, ET AL.,                                Defendants, Appellees.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF MASSACHUSETTS                     [Hon. Joseph L. Tauro, U.S. District Judge]                                            ___________________                                 ____________________                                        Before                                Selya, Cyr and Boudin,                                   Circuit Judges.                                   ______________                                 ____________________            Jerome Washington on brief pro se.            _________________            Vincent L. DiCianni  and Ferriter, Scobbo, Sikora, Singal,  Caruso            ___________________      _________________________________________        & Rodophele, P.C., on brief for appellees.        _________________                                 ____________________                                 ____________________                      Per  Curiam.   Jerome  Washington appeals  from the                      ___________            district court's  grant  of summary  judgment in  defendants'            favor  on   his  claim  that   defendants  were  deliberately            indifferent to  his medical needs and safety  in violation of            the  Eighth Amendment  to the  Constitution.   We affirm  for            substantially  the  reasons  given in  the  district  court's            decision dated May 8, 1995, adding only a brief comment.                        Washington   correctly   claims   on  appeal   that            defendants'  affidavit in support  of summary judgment failed            to  recite   facts  which  suggested   that  defendant   John            McClintock had reason to suspect that Washington might injure            himself  if left  in a  cold cell.   Nonetheless,  the record            supports the  court's determination that defendants  were not            deliberately   indifferent  to  Washington's   needs  by  not            providing him with a blanket.  Washington had told McClintock            that he  had placed  a noose around  his neck, made  from his            bedding,  because his  cell  was cold.    At the  same  time,            however, he had also told McClintock that he did not want  to            return to the general prison population because he feared for            his  safety.    McClintock's   notes  indicate  that  he  was            concerned that  Washington might hurt himself  because of his            fear about  being returned to the general  population.  Under            the   circumstances,  McClintock's   decision  not   to  give            Washington a  blanket was reasonable,  even if  he knew  that            Washington had once placed a noose around his neck because he                                         -2-            was cold, especially  since he continued regular  observation            of Washington and informed  him that he could have  a blanket            the next day if  the night passed "without incident."   Under            the circumstances,  McClintock  did  not  act  in  deliberate            indifference to Washington's needs,  and summary judgment  in            defendants' favor was proper.                        Affirmed.                        _________                                         -3-